Citation Nr: 0826485	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1981 to 
February 1982 and from January 1983 to January 1986. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in November 2007, the matter was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  


FINDING OF FACT

A back disorder was not manifest in service and is not 
attributable to service, and arthritis was not shown during 
service or within the initial post-service year following 
either period of service.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated in service and 
arthritis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence she is required to submit in this case; and (2) 
based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  The Board notes that the 
appellant was afforded a VA examination.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2007).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant asserts that she is entitled to service 
connection for intervertebral disc syndrome of the lumbar 
spine.  As noted in a July 2005 private treatment report, she 
asserts that intervertebral disc syndrome is a result of 
having been struck by a drop tank while working on the flight 
line during service in December 1984.  

The Board notes that in order to establish service 
connection, the evidence must show that the appellant has a 
chronic disability due to disease or injury related by 
competent evidence to service.

In regard to competency, the Board notes that the appellant 
can attest to factual matters of which she had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy, and service medical records document the 
injury.  As a lay person, however, her opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  More 
specifically, although she is competent to report that she 
had a back injury and experienced back pain in service, and 
competent to report that she currently has back pain 
associated with diagnosed lumbar spine intervertebral disc 
syndrome, the Board finds that her opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether lumbar spine intervertebral disc syndrome is 
related to service.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The January 2008 VA examiner specifically stated that a 
determination as to whether any back disorder or back pain 
was related to the isolated episode of back pain in service, 
diagnosed as mild low back strain, with no sequelae noted, 
could not be made without resorting to mere speculation.  The 
examiner noted that while some records note a history of 
long-standing back pain, to include an March 2005 private 
report noting a history of back pain for 20 years, given the 
varying time frames in regard to the onset of back pain 
reflected in the record, coupled with other post service 
contributing factors, to include a back injury noted to have 
been sustained in a motor vehicle accident in 1987, 
complaints of back and hip pain due to having performed 
farming and animal chores in 2001, and other entries 
referencing back problems due to other activities, it was 
medically impossible to determine whether the current back 
disorder is related to the isolated episode during service.  

The Board notes that while the appellant's private physician, 
in July 2005, opined that it was at least as likely as not 
that the appellant's intervertebral disc syndrome was related 
to the in-service injury in December 1984, noting that the 
back would still have been in an acute phase of strain at the 
time of separation in January of the following year, the 
appellant did not separate until January 2006, more than one 
year following the December 2004 injury.  Service medical 
records from January 1985 through January 1986 are silent for 
complaint, finding, or treatment for any back disability.  At 
separation in January 1986, the appellant specifically denied 
having or having had recurrent back pain and the report of 
January 1986 service separation examination reflects that her 
spine was normal.  It is apparent that the private physician 
did not have the complete record or understand the length of 
time between the veteran's December 1984 incident and her 
separation from service.  The examiner based his opinion that 
a relationship between her current back disorder and the in-
service episode could not be excluded because she separated 
too soon after the in-service injury.  The Board therefore 
concludes that the July 2005 private opinion is of no 
probative value because it was based upon an inaccurate 
factual basis.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  
In addition, and as noted by the VA examiner, the initial 
documented post-service complaints in regard to the back are 
many years post service and VA x-ray examination in February 
2003 showed a normal lumbosacral spine.  The Board notes that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  

To the extent that any other records note a history of a back 
disorder since separation, the Board notes that a mere 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

In this case, the Board has accorded probative value to the 
January 2008 VA opinion to the effect that it is medically 
impossible to determine whether the appellant's lumbar spine 
intervertebral disc syndrome is related to service.  The 
examiner reviewed the entire record, provided a detailed 
report, along with a complete rationale for the opinion, and 
the opinion is not only internally consistent, but also 
consistent with the contemporaneous service medical records, 
which establish that the back was normal at separation in 
January 1986.  Thus, the Board finds that the competent 
evidence establishes that lumbar spine intervertebral disc 
syndrome was not manifest in service and that arthritis was 
not shown during service or within the initial post-service 
year.

With consideration of the above analysis, and the lapse of 
time between service and when a chronic back disability was 
first shown, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Consequently, 
the benefits sought on appeal are denied.


ORDER

Service connection for a back disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


